Rule 201. Judicial Notice of Adjudicative Facts(a) Scope. This rule governs judicial notice of an adjudicative fact only, not a legislative fact. (b) Kinds of Facts That May Be Judicially Noticed. The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned. (c) Taking Notice. The court: (1) may take judicial notice on its own; or (2) must take judicial notice if a party requests it and the court is supplied with the necessary information. (d) Timing. The court may take judicial notice at any stage of the proceeding. (e) Opportunity to Be Heard. On timely request, a party is entitled to be heard on the propriety  of taking judicial notice and the nature of the fact to be noticed. If  the court takes judicial notice before notifying a party, the party,  on request, is still entitled to be heard. (f) Instructing the Jury. In a civil case, the court must instruct the jury to accept the  noticed fact as conclusive. In a criminal case, the court must  instruct the jury that it may or may not accept the noticed fact as  conclusive. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1930; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Subdivision (a).  This is the only evidence rule on the subject of judicial notice. It  deals only with judicial notice of “adjudicative” facts. No rule deals  with judicial notice of “legislative” facts. Judicial notice of matters  of foreign law is treated in Rule 44.1 of the Federal Rules of Civil Procedure and Rule 26.1 of the Federal Rules of Criminal Procedure. The  omission of any treatment of legislative facts results from fundamental  differences between adjudicative facts and legislative facts.  Adjudicative facts are simply the facts of the particular case.  Legislative facts, on the other hand, are those which have relevance to  legal reasoning and the lawmaking process, whether in the formulation of  a legal principle or ruling by a judge or court or in the enactment of a  legislative body. The terminology was coined by Professor Kenneth Davis  in his article An Approach to Problems of Evidence in the  Administrative Process, 55 Harv.L.Rev. 364, 404–407 (1942). The  following discussion draws extensively upon his writings. In addition,  see the same author's Judicial Notice, 55 Colum.L. Rev. 945 (1955);  Administrative Law Treatise, ch. 15 (1958); A System of Judicial Notice  Based on Fairness and Convenience, in Perspectives of Law 69 (1964). The  usual method of establishing adjudicative facts in through the  introduction of evidence, ordinarily consisting of the testimony of  witnesses. If particular facts are outside of reasonable controversy,  this process is dispensed with as unnecessary. A high degree of  indisputability is the essential prerequisite. Legislative facts are quite different. As Professor Davis says: “My  opinion is that judge-made law would stop growing if judges, in  thinking about questions of law and policy, were forbidden to take into  account the facts they believe, as distinguished from facts which are  ‘clearly * * * within the domain of the indisputable.’ Facts  most needed in thinking about difficult problems of law and policy have a  way of being outside the domain of the clearly indisputable.” A System  of Judicial Notice Based on Fairness and Convenience, supra, at 82. An illustration is Hawkins v. United States, 358 U.S. 74, 79 S.Ct. 136, 3 L.Ed.2d 125 (1958), in which the Court refused to discard  the common law rule that one spouse could not testify against the other,  saying, “Adverse testimony given in criminal proceedings would, we  think, be likely to destroy almost any marriage.” This conclusion has a  large intermixture of fact, but the factual aspect is scarcely  “indisputable.” See Hutchins and Slesinger, Some Observations on the Law  of Evidence—Family Relations, 13 Minn.L.Rev. 675 (1929). If the  destructive effect of the giving of adverse testimony by a spouse is not  indisputable, should the Court have refrained from considering it in  the absence of supporting evidence? “If the  Model Code or the Uniform Rules had been applicable, the Court would  have been barred from thinking about the essential factual ingredient of  the problems before it, and such a result would be obviously  intolerable. What the law needs as its growing points is more, not less,  judicial thinking about the factual ingredients of problems of what the  law ought to be, and the needed facts are seldom ‘clearly’  indisputable.” Davis, supra, at 83. “Professor Morgan gave the following description of the methodology of determining domestic law: “In  determining the content or applicability of a rule of domestic law, the  judge is unrestricted in his investigation and conclusion. He may  reject the propositions of either party or of both parties. He may  consult the sources of pertinent data to which they refer, or he may  refuse to do so. He may make an independent search for persuasive data  or rest content with what he has or what the parties present.  * * * [T]he parties do no more than to assist; they control no  part of the process.” Morgan, Judicial Notice, 57 Harv.L.Rev. 269,  270–271 (1944). This is the view which  should govern judicial access to legislative facts. It renders  inappropriate any limitation in the form of indisputability, any formal  requirements of notice other than those already inherent in affording  opportunity to hear and be heard and exchanging briefs, and any  requirement of formal findings at any level. It should, however, leave  open the possibility of introducing evidence through regular channels in  appropriate situations. See Borden's Farm Products Co. v. Baldwin, 293 U.S. 194, 55 S.Ct. 187, 79 L.Ed. 281 (1934), where the cause was remanded for the  taking of evidence as to the economic conditions and trade practices  underlying the New York Milk Control Law. Similar  considerations govern the judicial use of nonadjudicative facts in ways  other than formulating laws and rules. Thayer described them as a part  of the judicial reasoning process. “In  conducting a process of judicial reasoning, as of other reasoning, not a  step can be taken without assuming something which has not been proved;  and the capacity to do this with competent judgement and efficiency, is  imputed to judges and juries as part of their necessary mental outfit.”  Thayer, Preliminary Treatise on Evidence 279–280 (1898). As  Professor Davis points out, A System of Judicial Notice Based on  Fairness and Convenience, in Perspectives of Law 69, 73 (1964), every  case involves the use of hundreds or thousands of non-evidence facts.  When a witness in an automobile accident case says “car,” everyone,  judge and jury included, furnishes, from non-evidence sources within  himself, the supplementing information that the “car” is an automobile,  not a railroad car, that it is self-propelled, probably by an internal  combustion engine, that it may be assumed to have four wheels with  pneumatic rubber tires, and so on. The judicial process cannot construct  every case from scratch, like Descartes creating a world based on the  postulate Cogito, ergo sum. These items could not possibly be  introduced into evidence, and no one suggests that they be. Nor are they  appropriate subjects for any formalized treatment of judicial notice of  facts. See Levin and Levy, Persuading the Jury with Facts Not in  Evidence: The Fiction-Science Spectrum, 105 U.Pa.L.Rev. 139 (1956). Another  aspect of what Thayer had in mind is the use of non-evidence facts to  appraise or assess the adjudicative facts of the case. Pairs of cases  from two jurisdictions illustrate this use and also the difference  between non-evidence facts thus used and adjudicative facts. In People v. Strook, 347 Ill. 460, 179 N.E. 821 (1932), venue in Cook County had been held not established by testimony  that the crime was committed at 7956 South Chicago Avenue, since  judicial notice would not be taken that the address was in Chicago.  However, the same court subsequently ruled that venue in Cook County was  established by testimony that a crime occurred at 8900 South Anthony  Avenue, since notice would be taken of the common practice of omitting  the name of the city when speaking of local addresses, and the witness  was testifying in Chicago. People v. Pride, 16 Ill.2d 82, 156 N.E.2d 551 (1951). And in Hughes v. Vestal, 264 N.C. 500, 142 S.E.2d 361 (1965), the Supreme Court of North Carolina disapproved the trial  judge's admission in evidence of a state-published table of automobile  stopping distances on the basis of judicial notice, though the court  itself had referred to the same table in an earlier case in a  “rhetorical and illustrative” way in determining that the defendant  could not have stopped her car in time to avoid striking a child who  suddenly appeared in the highway and that a non-suit was properly  granted. Ennis v. Dupree, 262 N.C. 224, 136 S.E.2d 702 (1964). See also Brown v. Hale, 263 N.C. 176, 139 S.E.2d 210 (1964); Clayton v. Rimmer, 262 N.C. 302, 136 S.E.2d 562 (1964). It is apparent that this use of non-evidence facts in  evaluating the adjudicative facts of the case is not an appropriate  subject for a formalized judicial notice treatment. In  view of these considerations, the regulation of judicial notice of  facts by the present rule extends only to adjudicative facts. What, then, are “adjudicative” facts? Davis refers to them as those “which relate to the parties,” or more fully: “When  a court or an agency finds facts concerning the immediate parties—who  did what, where, when, how, and with what motive or intent—the court or  agency is performing an adjudicative function, and the facts are  conveniently called adjudicative facts. * * * “Stated  in other terms, the adjudicative facts are those to which the law is  applied in the process of adjudication. They are the facts that normally  go to the jury in a jury case. They relate to the parties, their  activities, their properties, their businesses.” 2 Administrative Law  Treatise 353. Subdivision (b). With  respect to judicial notice of adjudicative facts, the tradition has been  one of caution in requiring that the matter be beyond reasonable  controversy. This tradition of circumspection appears to be soundly  based, and no reason to depart from it is apparent. As Professor Davis  says: “The reason we use trial-type procedure,  I think, is that we make the practical judgement, on the basis of  experience, that taking evidence, subject to cross-examination and  rebuttal, is the best way to resolve controversies involving disputes of  adjudicative facts, that is, facts pertaining to the parties. The  reason we require a determination on the record is that we think fair  procedure in resolving disputes of adjudicative facts calls for giving  each party a chance to meet in the appropriate fashion the facts that  come to the tribunal's attention, and the appropriate fashion for  meeting disputed adjudicative facts includes rebuttal evidence,  cross-examination, usually confrontation, and argument (either written  or oral or both). The key to a fair trial is opportunity to use the  appropriate weapons (rebuttal evidence, cross-examination, and argument)  to meet adverse materials that come to the tribunal's attention.” A  System of Judicial Notice Based on Fairness and Convenience, in  Perspectives of Law 69, 93 (1964). The  rule proceeds upon the theory that these considerations call for  dispensing with traditional methods of proof only in clear cases.  Compare Professor Davis’ conclusion that judicial notice should be a  matter of convenience, subject to requirements of procedural fairness. Id., 94. This  rule is consistent with Uniform Rule 9(1) and (2) which limit judicial  notice of facts to those “so universally known that they cannot  reasonably be the subject of dispute,” those “so generally known or of  such common notoriety within the territorial jurisdiction of the court  that they cannot reasonably be the subject of dispute,” and those  “capable of immediate and accurate determination by resort to easily  accessible sources of indisputable accuracy.” The traditional textbook  treatment has included these general categories (matters of common  knowledge, facts capable of verification), McCormick §§324, 325, and  then has passed on into detailed treatment of such specific topics as  facts relating to the personnel and records of the court, Id. §327, and other governmental facts, Id.  §328. The California draftsmen, with a background of detailed statutory  regulation of judicial notice, followed a somewhat similar pattern.  California Evidence Code §§451, 452. The Uniform Rules, however, were  drafted on the theory that these particular matters are included within  the general categories and need no specific mention. This approach is  followed in the present rule. The phrase  “propositions of generalized knowledge,” found in Uniform Rule 9(1) and  (2) is not included in the present rule. It was, it is believed,  originally included in Model Code Rules 801 and 802 primarily in order  to afford some minimum recognition to the right of the judge in his  “legislative” capacity (not acting as the trier of fact) to take  judicial notice of very limited categories of generalized knowledge. The  limitations thus imposed have been discarded herein as undesirable,  unworkable, and contrary to existing practice. What is left, then, to be  considered, is the status of a “proposition of generalized knowledge”  as an “adjudicative” fact to be noticed judicially and communicated by  the judge to the jury. Thus viewed, it is considered to be lacking  practical significance. While judges use judicial notice of  “propositions of generalized knowledge” in a variety of situations:  determining the validity and meaning of statutes, formulating common law  rules, deciding whether evidence should be admitted, assessing the  sufficiency and effect of evidence, all are essentially nonadjudicative  in nature. When judicial notice is seen as a significant vehicle for  progress in the law, these are the areas involved, particularly in  developing fields of scientific knowledge. See McCormick 712. It is not  believed that judges now instruct juries as to “propositions of  generalized knowledge” derived from encyclopedias or other sources, or  that they are likely to do so, or, indeed, that it is desirable that  they do so. There is a vast difference between ruling on the basis of  judicial notice that radar evidence of speed is admissible and  explaining to the jury its principles and degree of accuracy, or between  using a table of stopping distances of automobiles at various speeds in  a judicial evaluation of testimony and telling the jury its precise  application in the case. For cases raising doubt as to the propriety of  the use of medical texts by lay triers of fact in passing on disability  claims in administrative proceedings, see Sayers v. Gardner, 380 F.2d 940 (6th Cir. 1967); Ross v. Gardner, 365 F.2d 554 (6th Cir. 1966); Sosna v. Celebrezze, 234 F.Supp. 289 (E.D.Pa. 1964); Glendenning v. Ribicoff, 213 F.Supp. 301 (W.D.Mo. 1962). Subdivisions (c) and (d).  Under subdivision (c) the judge has a discretionary authority to take  judicial notice, regardless of whether he is so requested by a party.  The taking of judicial notice is mandatory, under subdivision (d), only  when a party requests it and the necessary information is supplied. This  scheme is believed to reflect existing practice. It is simple and  workable. It avoids troublesome distinctions in the many situations in  which the process of taking judicial notice is not recognized as such. Compare  Uniform Rule 9 making judicial notice of facts universally known  mandatory without request, and making judicial notice of facts generally  known in the jurisdiction or capable of determination by resort to  accurate sources discretionary in the absence of request but mandatory  if request is made and the information furnished. But see Uniform Rule  10(3), which directs the judge to decline to take judicial notice if  available information fails to convince him that the matter falls  clearly within Uniform Rule 9 or is insufficient to enable him to notice  it judicially. Substantially the same approach is found in California  Evidence Code §§451–453 and in New Jersey Evidence Rule 9. In contrast,  the present rule treats alike all adjudicative facts which are subject  to judicial notice. Subdivision (e).  Basic considerations of procedural fairness demand an opportunity to be  heard on the propriety of taking judicial notice and the tenor of the  matter noticed. The rule requires the granting of that opportunity upon  request. No formal scheme of giving notice is provided. An adversely  affected party may learn in advance that judicial notice is in  contemplation, either by virtue of being served with a copy of a request  by another party under subdivision (d) that judicial notice be taken,  or through an advance indication by the judge. Or he may have no advance  notice at all. The likelihood of the latter is enhanced by the frequent  failure to recognize judicial notice as such. And in the absence of  advance notice, a request made after the fact could not in fairness be  considered untimely. See the provision for hearing on timely request in  the Administrative Procedure Act, 5 U.S.C. §556(e). See also Revised Model State Administrative Procedure Act (1961), 9C U.L.A. §10(4) (Supp. 1967). Subdivision (f).  In accord with the usual view, judicial notice may be taken at any  stage of the proceedings, whether in the trial court or on appeal.  Uniform Rule 12; California Evidence Code §459; Kansas Rules of Evidence  §60–412; New Jersey Evidence Rule 12; McCormick §330, p. 712. Subdivision (g).  Much of the controversy about judicial notice has centered upon the  question whether evidence should be admitted in disproof of facts of  which judicial notice is taken. The writers  have been divided. Favoring admissibility are Thayer, Preliminary  Treatise on Evidence 308 (1898); 9 Wigmore §2567; Davis, A System of  Judicial Notice Based on Fairness and Convenience, in Perspectives of  Law, 69, 76–77 (1964). Opposing admissibility are Keeffe, Landis and  Shaad, Sense and Nonsense about Judicial Notice, 2 Stan.L.Rev. 664, 668  (1950); McNaughton, Judicial Notice—Excerpts Relating to the  Morgan-Whitmore Controversy, 14 Vand.L.Rev. 779 (1961); Morgan, Judicial  Notice, 57 Harv.L.Rev. 269, 279 (1944); McCormick 710–711. The Model  Code and the Uniform Rules are predicated upon indisputability of  judicially noticed facts. The proponents of  admitting evidence in disproof have concentrated largely upon  legislative facts. Since the present rule deals only with judicial  notice of adjudicative facts, arguments directed to legislative facts  lose their relevancy. Within its relatively  narrow area of adjudicative facts, the rule contemplates there is to be  no evidence before the jury in disproof. The judge instructs the jury to  take judicially noticed facts as established. This position is  justified by the undesirable effects of the opposite rule in limiting  the rebutting party, though not his opponent, to admissible evidence, in  defeating the reasons for judicial notice, and in affecting the  substantive law to an extent and in ways largely unforeseeable. Ample  protection and flexibility are afforded by the broad provision for  opportunity to be heard on request, set forth in subdivision (e). Authority  upon the propriety of taking judicial notice against an accused in a  criminal case with respect to matters other than venue is relatively  meager. Proceeding upon the theory that the right of jury trial does not  extend to matters which are beyond reasonable dispute, the rule does  not distinguish between criminal and civil cases. People v. Mayes, 113 Cal. 618, 45 P. 860 (1896); Ross v. United States, 374 F.2d 97 (8th Cir. 1967). Cf. State v. Main, 94 R.I. 338, 180 A.2d 814 (1962); State v. Lawrence, 120 Utah 323, 234 P.2d 600 (1951). Note on Judicial Notice of Law. By rules effective July 1, 1966, the method of invoking the law of a foreign country is covered elsewhere. Rule 44.1 of the Federal Rules of Civil Procedure; Rule 26.1 of the Federal Rules of Criminal Procedure. These two new  admirably designed rules are founded upon the assumption that the manner  in which law is fed into the judicial process is never a proper concern  of the rules of evidence but rather of the rules of procedure. The  Advisory Committee on Evidence, believing that this assumption is  entirely correct, proposes no evidence rule with respect to judicial  notice of law, and suggests that those matters of law which, in addition  to foreign-country law, have traditionally been treated as requiring  pleading and proof and more recently as the subject of judicial notice  be left to the Rules of Civil and Criminal Procedure. Notes of Committee on the Judiciary, House Report No. 93–650 Rule  201(g) as received from the Supreme Court provided that when judicial  notice of a fact is taken, the court shall instruct the jury to accept  that fact as established. Being of the view that mandatory instruction  to a jury in a criminal case to accept as conclusive any fact judicially  noticed is inappropriate because contrary to the spirit of the Sixth  Amendment right to a jury trial, the Committee adopted the 1969 Advisory  Committee draft of this subsection, allowing a mandatory instruction in  civil actions and proceedings and a discretionary instruction in  criminal cases. Committee Notes on Rules—2011 Amendment The  language of Rule 201 has been amended as part of the restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended  to be stylistic only. There is no intent to change any result in any  ruling on evidence admissibility.